SMITH, Chief Judge.
Plaintiff appeals from an order of the circuit court quashing service of process upon defendant. Service was made under the provisions of § 506.500, RSMo 1969.
We conclude that we have no jurisdiction as the order appealed from is not an appealable order. Color Process Co. v. Northwest Screenprint Co., 417 S.W.2d 934 (Mo.1967); Continental Foods Corp. v. National-Northwood, Inc., 470 S.W.2d 315 (Mo.App.1971). The proper procedure for challenging an order sustaining a motion to quash service is a writ of mandamus. State ex rel. American Institute of Marketing Systems v. Cloyd, 433 S.W.2d 559 (Mo.banc 1968).
Appeal dismissed.
ALDEN A. STOCKARD and NORWIN D. HOUSER, Special Judges, concur.